People v Johnson (2021 NY Slip Op 02703)





People v Johnson


2021 NY Slip Op 02703


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


1245 KA 17-00530

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRONALD K. JOHNSON, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (BENJAMIN L. NELSON OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (KAYLAN PORTER OF COUNSEL), FOR RESPONDENT. 

	Appeal from a resentence of the Monroe County Court (Vincent M. Dinolfo, J.), rendered August 18, 2016. Defendant was resentenced upon his conviction of rape in the second degree. 
It is hereby ORDERED that said appeal is unanimously dismissed (see People v Griffin, 151 AD3d 1824, 1825 [4th Dept 2017], lv denied 30 NY3d 949 [2017]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court